--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

            This Securities Purchase Agreement (this “Agreement”) is dated as of
April 4, 2014, between World Moto, Inc., a Nevada corporation (the “Company”)
and the investors set forth in Schedule A attached hereto (each a “Purchaser”
and collectively, the “Purchasers”).

            WHEREAS, subject to the terms and conditions set forth in this
Agreement and pursuant to Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and Rule 506 promulgated thereunder, the Company
desires to issue and sell to the Purchasers, and the Purchasers, severally and
not jointly, desire to purchase from the Company, securities of the Company as
more fully described in this Agreement.

            NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the Company and the Purchaser
agree as follows:

ARTICLE I.
DEFINITIONS


            1.1        Definitions. In addition to the terms defined elsewhere
in this Agreement: (a) capitalized terms that are not otherwise defined herein
have the meanings given to such terms in the Debentures (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1.1:

            “Acquiring Person” shall have the meaning ascribed to such term in
Section 4.7.

            “Action” shall have the meaning ascribed to such term in Section
3.1(j) .

            “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person, as such terms are used in and construed under Rule 405
under the Securities Act.

            “Board of Directors” means the board of directors of the Company.

            “Business Day” means any day except any Saturday, any Sunday, any
day which is a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

            “Closing” means the closing of a purchase and sale of the Securities
pursuant to Section 2.1.

            “Closing Date” means the Trading Day on which all of the Transaction
Documents with respect to a particular Closing have been executed and delivered
by the applicable parties thereto, and all conditions precedent to (i) the
Purchasers’ obligations to pay the relevant Subscription Amount and (ii) the
Company’s obligations to deliver the corresponding Securities, in each case,
have been satisfied or waived.

1

--------------------------------------------------------------------------------

            “Closing Statement” means the Closing Statement in the form on Annex
A attached hereto.

            “Commission” means the United States Securities and Exchange
Commission.

            “Common Stock” means the common shares of the Company, par value
$0.0001 per share, and any other class of securities into which such securities
may hereafter be reclassified or changed.

            “Common Stock Equivalents” means any securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

            “Company Counsel” means Greenberg Traurig, LLP, with offices located
at 1201 K Street Suite 1100, Sacramento CA 95814.

            “Conversion Price” shall have the meaning ascribed to such term in
the Debentures.

            “Conversion Shares” shall have the meaning ascribed to such term in
the Debentures.

            “Debentures” means up to $1,000,000 of the 12% Senior Secured
Convertible Debentures due, subject to the terms therein, twelve months from
their date of issuance, issued by the Company to the Purchasers hereunder, in
the form of Exhibit A attached hereto.

            “Disclosure Schedules” shall have the meaning ascribed to such term
in Section 3.1.

            “Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, (b) all of
the Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement of the Company to be in compliance
with current public information required under Rule 144 and without volume or
manner of sale restrictions, or (c) following the one year anniversary of the
Closing Date, provided that a holder of Registrable Securities is not an
Affiliate of the Company, all of the Registrable Securities may be sold pursuant
to an exemption from registration under Section 4(1) of the Securities Act
without volume or manner-of-sale restrictions and Company counsel has delivered
to such holders a standing written unqualified opinion that resales may then be
made by such holders of the Registrable Securities pursuant to such exemption
which opinion shall be in form and substance reasonably acceptable to such
holders. “Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(r) .

            “Equity Linked Offering” shall have the meaning set forth in Section
4.15.

2

--------------------------------------------------------------------------------

            “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

            “Exempt Issuance” means the issuance of (a) shares of Common Stock
or options to employees, officers, directors or consultants of the Company
pursuant to any equity incentive plan or compensation arrangement duly adopted
for such purpose, by a majority of the non-employee members of the Board of
Directors or a majority of the members of a committee of non-employee directors
established for such purpose, (b) shares issued pursuant to any equipment loan
or leasing arrangement, real property leasing arrangement or debt financing from
a bank or similar financial institution approved by the Board of Directors, (c)
securities upon the exercise or exchange of or conversion of any Securities
issued hereunder and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities, (d)
securities the issuance of which has been approved by the holders of majority in
interest of the aggregate principal amount of the then outstanding Debentures,
(e) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company, provided
that any such issuance shall only be to a Person (or to the equityholders of a
Person) which is, itself or through its subsidiaries, an operating company or an
owner of an asset in a business synergistic with the business of the Company and
shall provide to the Company additional benefits in addition to the investment
of funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital

            “FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

            “GAAP” shall have the meaning ascribed to such term in Section
3.1(h) .

            “Indebtedness” shall have the meaning ascribed to such term in
Section 3.1(aa) .

            “Intellectual Property Rights” shall have the meaning ascribed to
such term in Section 3.1(o) .

            “Legend Removal Date” shall have the meaning ascribed to such term
in Section 4.1(c) .

            “Liens” means a lien, charge, pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction.

             “Material Adverse Effect” shall have the meaning assigned to such
term in Section 3.1(b) .

            “Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m) .

            “Maximum Rate” shall have the meaning ascribed to such term in
Section 5.17.

3

--------------------------------------------------------------------------------

             “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

            “Purchaser Party” shall have the meaning ascribed to such term in
Section 4.10.

            “Registration Rights Agreement” means the Registration Rights
Agreement, dated the date hereof, among the Company and the Purchaser, in the
form of Exhibit B attached hereto.

            “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale of the Underlying Shares (subject to reduction as required by the
Commission pursuant to Rule 415 or otherwise) by the Purchaser as provided for
in the Registration Rights Agreement.

            “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e) .

            “Required Minimum” shall have the meaning ascribed to such term in
the Debentures.

            “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

            “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule.

            “SEC Reports” shall have the meaning ascribed to such term in
Section 3.1(h) .

            “Securities” means the Debentures and the Underlying Shares.

            “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

            “Security Agreement” means the Security Agreement, dated the date
hereof, among the Company and the Purchaser, in the form of Exhibit C attached
hereto.

             “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include any
sale of Securities pursuant to Rule 144).

            “Subscription Amount” means, as to each Closing, the aggregate
amount to be paid for Debentures purchased hereunder as specified below each
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

4

--------------------------------------------------------------------------------

            “Subsidiary” means any subsidiary of the Company as set forth in the
SEC Reports and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

            “Trading Day” means a day on which the principal Trading Market is
open for trading.

            “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing).

            “Transaction Documents” means this Agreement, the Debentures, the
Registration Rights Agreement, the Security Agreement, all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

            “Transaction Offer” shall have the meaning set forth in Section
4.15.

            “Transfer Agent” means Empire Stock Transfer, Inc., the current
transfer agent of the Company, with a mailing address of 1859 Whitney Mesa Dr.,
Henderson, NV 89014 and a facsimile number of (702) 974-1444, and any successor
transfer agent of the Company.

            “Underlying Shares” means the shares of Common Stock issued or
issuable in connection with the conversion or redemption of the Debentures and
issued and issuable in lieu of the cash payment of interest on the Debentures in
accordance with the terms of the Debentures.

             “VWAP” means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market other than the OTC Bulletin Board, the daily volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the Trading Market on which the Common Stock is then listed
or quoted as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:00 p.m. (New York City time)), (b) if the OTC Bulletin
Board is the Trading Market, the volume weighted average price of the Common
Stock for such date (or the nearest preceding date) on the OTC Bulletin Board,
(c) if the Common Stock is not then listed or quoted for trading on a Trading
Market and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the holders of a majority in interest of the
aggregate principal amount of the then outstanding Debentures and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

5

--------------------------------------------------------------------------------

ARTICLE II.
PURCHASE AND SALE


            2.1        Closing. (a) First Closing. Subject to the satisfaction
of the conditions to closing set forth herein, the purchase and sale of
Debentures, in the amounts and to the Purchasers aggregating $500,000 ($543,478
face amount, inclusive of 8% original issue discount (8% OID”)), listed under
the heading “First Closing” on Schedule A attached hereto shall take place at
the offices of counsel to the Purchasers at 61 Broadway, New York, NY 10006 or
such other location as the parties shall mutually agree, at 10:00 A.M., Eastern
Standard Time, on April 4, 2014, or at such other time and place as the Company
and the Purchasers mutually agree upon orally or in writing (which time and
place are designated as the “First Closing”). Each Purchaser shall deliver to
the Company, via wire transfer with immediately available funds to a designated
escrow account, an amount equal to the Subscription Amount applicable to the
First Closing as set forth on the signature page hereto executed by each such
Purchaser participating in the First Closing, and the Company shall deliver to
each such Purchaser its respective Debenture, as determined pursuant to Section
2.2, and the Company and Purchasers shall deliver the other items set forth in
Section 2.2 deliverable at the First Closing.

            (b) Subject to the satisfaction of the conditions to closing set
forth herein, within three business days after the effective date of the
Registration Statement, the Company shall sell, and the Purchasers shall
purchase an additional $500,000 ($543,478 face amount, inclusive of 8% OID) of
Debentures on the terms and conditions contained herein such that the aggregate
principal amount of Debentures sold pursuant to the terms of this Agreement
shall equal $1,000,000, the date on which the transactions contemplated in this
Section 1.3 shall be consummated shall be designated as “Subsequent Closing” and
together with the First Closing, the “Closings”). Upon completion of any
Subsequent Closing, the Company shall amend Schedule A, without any further
consents required, to reflect the purchase and sale of Securities at such
Subsequent Closing.

            2.2        Deliveries.

  (a)

On or prior to any Closing Date pursuant to Section 2.1, the Company shall
deliver or cause to be delivered to the Purchasers this Agreement, the Security
Agreement and the Registration Rights Agreement duly executed by the Company. In
addition, on or prior to each Closing Date held pursuant to Section 2.1, the
Company shall deliver or cause to be delivered to each Purchaser the following:

            (i)          a legal opinion of Company Counsel, substantially in
the form of Exhibit D attached hereto;

            (ii)         a Debenture with a principal amount equal to the
relevant Subscription Amount, adjusted for the 8% OID, registered in the name of
the applicable Purchaser; and

            (iii)        an irrevocable letter of instructions to the Company’s
Transfer Agent in substantially the form of Exhibit E attached hereto.

6

--------------------------------------------------------------------------------


  (b)

On or prior to any Closing Date pursuant to Section 2.1, each Purchaser shall
deliver or cause to be delivered to the Company this Agreement and the
Registration Rights Agreement duly executed by the Purchaser. In addition, on or
prior to each Closing Date held pursuant to Section 2.1, each Purchaser shall
deliver or cause to be delivered to the Company, the Purchaser’s relevant
Subscription Amount by wire transfer to the account specified in Annex A.

            2.3         Closing Conditions.

            (a)         The obligations of the Company hereunder in connection
with any Closing are subject to the following conditions being met:

            (i)          the accuracy in all material respects on the applicable
Closing Date of the representations and warranties of the applicable Purchaser
contained herein (unless as of a specific date therein in which case they shall
be accurate as of such date);

            (ii)         all obligations, covenants and agreements of the
applicable Purchaser required to be performed at or prior to an applicable
Closing Date shall have been performed;

            (iii)        the delivery by the applicable Purchaser of the items
set forth in Section 2.2(b) of this Agreement.

            (b)         The respective obligations of each Purchaser hereunder
in connection with any Closing are subject to the following conditions being
met:

            (i)           the accuracy in all material respects when made and on
the applicable Closing Date of the representations and warranties of the Company
contained herein (unless as of a specific date therein);

            (ii)          all obligations, covenants and agreements of the
Company required to be performed at or prior to the applicable Closing Date
shall have been performed;

            (iii)         the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement;

            (iv)         as of the relevant Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market; and

            (v)          the Company shall be current in it reporting
obligations under the Exchange Act.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES


            3.1          Representations and Warranties of the Company. Except
as set forth in the Disclosure Schedules, which Disclosure Schedules shall be
deemed a part hereof and shall qualify any representation or otherwise made
herein to the extent of the disclosure contained in the corresponding section of
the Disclosure Schedules, the Company hereby makes the following representations
and warranties to each Purchaser as of the date hereof and at each Closing Date:

7

--------------------------------------------------------------------------------

            (a)               Subsidiaries. All of the direct and indirect
subsidiaries of the Company are set forth in the SEC Reports. The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. If the Company has no subsidiaries, all
other references to the Subsidiaries or any of them in the Transaction Documents
shall be disregarded.

            (b)               Organization and Qualification. The Company and
each of the Subsidiaries is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

            (c)               Authorization; Enforcement. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and each of the other Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and each of the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

8

--------------------------------------------------------------------------------

            (d)               No Conflicts. The execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
to which it is a party, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and thereby do not
and will not: (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.

            (e)               Filings, Consents and Approvals. Other than as set
forth on Schedule 3.1(e), the Company is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.6 of this Agreement, (ii)
the filing with the Commission pursuant to the Registration Rights Agreement,
(iii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Securities and the listing of the Conversion Shares for
trading thereon in the time and manner required thereby, if applicable, and (iv)
the filing of Form D with the Commission and such filings as are required to be
made under applicable state securities laws (collectively, the “Required
Approvals”).

            (f)               Issuance of the Securities. The Securities are
duly authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents. The
Underlying Shares, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Underlying Shares at least equal to the Required Minimum on the date hereof.

9

--------------------------------------------------------------------------------

            (g)               Capitalization. The capitalization of the Company
is as set forth on Schedule 3.1(g). No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as set forth
in the SEC Reports (as defined below) and as a result of the purchase and sale
of the Securities, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

            (h)               SEC Reports; Financial Statements. The Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by the Company under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) of the Exchange Act, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

10

--------------------------------------------------------------------------------

            (i)               Material Changes; Undisclosed Events, Liabilities
or Developments. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.

           (j)               Litigation. There is no action, suit, inquiry,
notice of violation, proceeding or investigation pending or, to the knowledge of
the Company, threatened against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse Effect.
Except as set forth on Schedule 3.1(j), neither the Company nor any Subsidiary,
nor any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

            (k)               Labor Relations. No labor dispute exists or, to
the knowledge of the Company, is imminent with respect to any of the employees
of the Company, which could reasonably be expected to result in a Material
Adverse Effect. None of the Company’s or its Subsidiaries’ employees is a member
of a union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. To the knowledge of the
Company, no executive officer of the Company or any Subsidiary, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

11

--------------------------------------------------------------------------------

            (l)               Compliance. Neither the Company nor any
Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.

            (m)              Regulatory Permits. The Company and the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Reports, except
where the failure to possess such permits could not reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.

            (n)               Title to Assets. The Company and the Subsidiaries
have good and marketable title in fee simple to all real property owned by them
and good and marketable title in all personal property owned by them that is
material to the business of the Company and the Subsidiaries, in each case free
and clear of all Liens, except for (i) Liens as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and
(ii) Liens for the payment of federal, state or other taxes, for which
appropriate reserves have been made therefor in accordance with GAAP and, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.

12

--------------------------------------------------------------------------------

            (o)               Intellectual Property. The Company and the
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights as described in the SEC Reports as necessary or required for use
in connection with their respective businesses and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). None of, and neither the Company nor any Subsidiary has received a
notice (written or otherwise) that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within two (2) years from the date of this Agreement. Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

            (p)               Insurance. Except as set forth on Schedule 3.1(p),
the Company and the Subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company and the Subsidiaries are
engaged, including, but not limited to, directors and officers insurance
coverage at least equal to the aggregate Subscription Amount. Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

            (q)               Transactions With Affiliates and Employees. Except
as set forth in the SEC Reports, none of the officers or directors of the
Company or any Subsidiary and, to the knowledge of the Company, none of the
employees of the Company or any Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from providing for the borrowing of
money from or lending of money to, or otherwise requiring payments to or from
any officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company.

            (r)               Sarbanes-Oxley; Internal Accounting Controls. The
Company and the Subsidiaries are in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the
Commission thereunder that are effective as of the date hereof and as of the
Closing Date. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and the Subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
the Subsidiaries and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms.
The Company’s certifying officers have evaluated the effectiveness of the
disclosure controls and procedures of the Company and the Subsidiaries as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

13

--------------------------------------------------------------------------------

            (s)               Certain Fees. With the exception of the commission
payable to Aegis Capital Corp., in its capacity as placement agent in connection
with the transactions contemplated by this Agreement, no brokerage or finder’s
fees or commissions are or will be payable by the Company or any Subsidiaries to
any broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Purchaser shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.

            (t)               Private Placement. Assuming the accuracy of each
Purchaser’s representations and warranties set forth in Section 3.2, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchaser as contemplated hereby. The issuance
and sale of the Securities hereunder does not contravene the rules and
regulations of the Trading Market.

            (u)               Investment Company. The Company is not, and is not
an Affiliate of, and immediately after receipt of payment for the Securities,
will not be or be an Affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.

            (v)               Registration Rights. Other than as disclosed in
the SEC Reports and the transactions contemplated by the Transaction Documents,
no Person has any right to cause the Company to effect the registration under
the Securities Act of any securities of the Company or any Subsidiaries.

14

--------------------------------------------------------------------------------

            (w)               Listing and Maintenance Requirements. The Common
Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and
the Company has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. Except as set forth
in the SEC Reports, the Company has not, in the 12 months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. Except as
set forth in the SEC Reports, the Company is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements.

            (x)               Application of Takeover Protections. The Company
and the Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchaser as a result of the Purchaser and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchaser’s ownership of the Securities.

            (y)               Disclosure. Except with respect to the material
terms and conditions of the transactions contemplated by the Transaction
Documents, the Company confirms that neither it nor any other Person acting on
its behalf has provided the Purchaser or its agents or counsel with any
information that it believes constitutes or might constitute material,
non-public information. The Company understands and confirms that the Purchaser
will rely on the foregoing representation in effecting transactions in
securities of the Company. All of the disclosure furnished by or on behalf of
the Company to the Purchaser regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, is true and correct and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Purchaser makes no nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

            (z)               No Integrated Offering. Assuming the accuracy of
the Purchaser’s representations and warranties set forth in Section 3.2, neither
the Company, nor any of its Affiliates, nor any Person acting on its or their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of (i) the Securities Act which would require the
registration of any such securities under the Securities Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of the Company are listed or designated.

15

--------------------------------------------------------------------------------

            (aa)             Solvency. Except as set forth in the SEC Reports,
the Company has no knowledge of any facts or circumstances which lead it to
believe that it will file for reorganization or liquidation under the bankruptcy
or reorganization laws of any jurisdiction within one year from the Closing
Date. The SEC Reports set forth as of the date hereof all outstanding secured
and unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $10,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $10,000 due under
leases required to be capitalized in accordance with GAAP. Except as set forth
in the SEC Reports, neither the Company nor any Subsidiary is in default with
respect to any Indebtedness.

            (bb)             Tax Status. Except as set forth on Schedule 3.1(bb)
and for matters that would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, the Company and
its Subsidiaries each (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company or of any Subsidiary know of no basis for any
such claim.

            (cc)             No General Solicitation. Neither the Company nor
any person acting on behalf of the Company has offered or sold any of the
Securities by any form of general solicitation or general advertising. The
Company has offered the Securities for sale only to the Purchaser and certain
other “accredited investors” within the meaning of Rule 501 under the Securities
Act.

            (dd)             Foreign Corrupt Practices. Neither the Company nor
any Subsidiary, nor to the knowledge of the Company or any Subsidiary, any agent
or other person acting on behalf of the Company or any Subsidiary, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or any Subsidiary (or made by any person acting
on its behalf of which the Company is aware) which is in violation of law or
(iv) violated in any material respect any provision of FCPA.

16

--------------------------------------------------------------------------------

            (ee)             Accountants. The Company’s accounting firm is GBH
CPA’s, PC. To the knowledge and belief of the Company, such accounting firm: (i)
is a registered public accounting firm as required by the Exchange Act and (ii)
shall express its opinion with respect to the financial statements to be
included in the Company’s Annual Report for the fiscal year ending December 31,
2013.

            (ff)             Seniority. Except as set forth in the SEC Reports,
as of the Closing Date, no Indebtedness or other claim against the Company is
senior to the Debentures in right of payment, whether with respect to interest
or upon liquidation or dissolution, or otherwise, other than indebtedness
secured by purchase money security interests (which is senior only as to
underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).

            (gg)             No Disagreements with Accountants and Lawyers.
There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants and
lawyers formerly or presently employed by the Company and the Company is current
with respect to any fees owed to its accountants and lawyers which could affect
the Company’s ability to perform any of its obligations under any of the
Transaction Documents.

            (hh)             Acknowledgment Regarding Purchaser’s Purchase of
Securities. The Company acknowledges and agrees that the Purchasers are each
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated thereby. The Company
further acknowledges that the Purchasers are not acting as financial advisors or
fiduciaries of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by the Purchasers or any of its representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to each Purchaser’s purchase of the Securities. The Company
further represents to the Purchasers that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

            (ii)             Regulation M Compliance. The Company has not, and
to its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to the Company’s placement agent in connection
with the placement of the Securities.

            (jj)             Office of Foreign Assets Control. Neither the
Company nor any Subsidiary nor, to the Company's knowledge, any director,
officer, agent, employee or affiliate of the Company or any Subsidiary is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

17

--------------------------------------------------------------------------------

            (kk)             U.S. Real Property Holding Corporation. The Company
is not and has never been a U.S. real property holding corporation within the
meaning of Section 897 of the Internal Revenue Code of 1986, as amended.

            (ll)             Bank Holding Company Act. Neither the Company nor
any of its Subsidiaries or Affiliates is subject to the Bank Holding Company Act
of 1956, as amended (the “BHCA”) and to regulation by the Board of Governors of
the Federal Reserve System (the “Federal Reserve”). Neither the Company nor any
of its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

            (mm)             Money Laundering. The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.

            (nn)             Bad Actor Disqualification.

            (i) No Disqualification Events. With respect to Securities to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act
("Regulation D Securities"), none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an "Issuer Covered Person" and, together, "Issuer Covered Persons") is
subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification Event"),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Placement Agent and the Subscriber a copy of any disclosures
provided thereunder.

            (ii) Other Covered Persons. The Company is not aware of any person
that (i) has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of the Securities and
(ii) who is subject to a Disqualification Event.

18

--------------------------------------------------------------------------------

            (iii) Notice of Disqualification Events. The Company will notify the
Placement Agent in writing of (i) any Disqualification Event relating to any
Issuer Covered Person and (ii) any event that would, with the passage of time,
become a Disqualification Event relating to any Issuer Covered Person, prior to
any Closing of this Offering.

            3.2          Representations and Warranties of each Purchaser. Each
Purchaser hereby represents and warrants, severally and not jointly, as of the
date hereof and as of the Closing Date on which such Purchaser is purchasing
Securities to the Company as follows (unless as of a specific date therein):

            (a)               Organization; Authority. If the Purchaser is an
entity, the Purchaser is an entity duly incorporated or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. If the Purchaser is an entity, the
execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of the Purchaser. Each
Transaction Document to which it is a party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

            (b)               Own Account. The Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
the Purchaser’s right to sell the Securities pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws). The Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

            (c)               Purchaser Status. At the time the Purchaser was
offered the Securities, it was, and as of the date hereof it is, and on each
date on which it converts any Debentures it will be either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act.

19

--------------------------------------------------------------------------------

            (d)               Experience of the Purchaser. The Purchaser, either
alone or together with its representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Securities,
and has so evaluated the merits and risks of such investment. The Purchaser is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment.

            (e)               General Solicitation. The Purchaser is not
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.

            (f)               Certain Transactions and Confidentiality. Other
than consummating the transactions contemplated hereunder, the Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with the Purchaser, executed any transactions in any
securities of the Company, including Short Sales, of the securities of the
Company during the period commencing as of the time that the Purchaser first
received a term sheet (written or oral) from the Company or any other Person
representing the Company setting forth the material terms of the transactions
contemplated hereunder and ending immediately prior to the execution hereof (it
being understood and agreed that for all purposes of this Agreement, and,
without implication that the contrary would otherwise be true, that neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock). Other than to other Persons
party to this Agreement, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


            4.1        Transfer Restrictions.

            (a)               The Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of restricted Securities other than pursuant to an effective
registration statement or Rule 144 or to the Company, the Company may require
the transferor thereof to provide to the Company an opinion of counsel selected
by the transferor and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer complies with applicable state and federal
securities laws and does not require registration of such transferred Securities
under the Securities Act. As a condition of such transfer of restricted
Securities, any such transferee shall agree in writing to be bound by the terms
of this Agreement and the Registration Rights Agreement and shall have the
rights and obligations of a Purchaser under this Agreement and the Registration
Rights Agreement.

20

--------------------------------------------------------------------------------

            (b)               Each Purchaser agrees to the imprinting, so long
as is required by this Section 4.1, of a legend on any of the Securities in the
following form:

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[CONVERTIBLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

            The Company acknowledges and agrees that the Securities may be
pledged by a Purchaser in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Purchaser effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document; provided that a Purchaser and its pledgee shall be required to comply
with the provisions of Section 4.1(a) hereof in order to effect a sale, transfer
or assignment of Securities to such pledgee. Subject to the foregoing, the
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Securities may reasonably request in connection with a pledge of the
Securities to such pledgee by an Investor.

21

--------------------------------------------------------------------------------

            (c)               Certificates evidencing the Underlying Shares
shall not contain any legend (including the legend set forth in Section 4.1(b)
hereof): (i) while a registration statement (including the Registration
Statement) covering the resale of such security is effective under the
Securities Act, (ii) following any sale of such Underlying Shares pursuant to
Rule 144 (subject to execution and delivery by the holder of such Underlying
Shares and such holder’s broker-dealer of customary documentation acceptable to
the Company with respect to such Rule 144 sale), or (ii) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) as
determined by Company Counsel. The Company shall cause its counsel to issue a
legal opinion (at the expense of the holder of Underlying Shares) to the
Transfer Agent promptly after the Effective Date if required by the Transfer
Agent to effect the removal of the legend hereunder. If all or any portion of a
Debenture is converted at a time when there is an effective registration
statement to cover the resale of the Underlying Shares, or if such Underlying
Shares may be sold by the applicable holder of Underlying Shares under Rule 144
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such Underlying Shares and
without volume or manner-of-sale restrictions or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) as
determined by Company counsel then such Underlying Shares shall be issued free
of all legends. The Company agrees that following the Effective Date or such
time as such legend is no longer required under this Section 4.1(c), it will, no
later than three Trading Days following the delivery by a Purchaser to the
Company or the Transfer Agent of a certificate representing Underlying Shares
and, in connection with any sale in reliance on Rule 144, such customary
documentation acceptable to the Company and executed by such holder of
Underlying Shares and such holder’s broker-dealer in connection with such sale,
as applicable, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to the Purchaser a
certificate representing such shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4. Certificates for Underlying Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by the Purchaser.

            (d)               In addition to the Purchaser’s other available
remedies, if the Company fails (i) issue and deliver (or cause to be delivered)
to a Purchaser by the Legend Removal Date a certificate representing the
Securities so delivered to the Company by such Purchaser that is free from all
restrictive and other legends or (ii) credit the balance account of such
Purchaser’s or such Purchaser’s nominee with DTC for such number of Conversion
Shares so delivered to the Company, and if after such date the Purchaser is
required by its brokerage firm to purchase (in an open market transaction or
otherwise), or the Purchaser’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Purchaser of the
Conversion Shares which the Purchaser was entitled to receive upon the
conversion relating to such Legend Removal Date (a “Buy-In”), then the Company
shall (A) pay in cash to the Purchaser (in addition to any other remedies
available to or elected by the Purchaser) the amount, if any, by which (x) the
Purchaser’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Purchaser was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Purchaser, either reissue
(if surrendered) this Debenture in a principal amount equal to the principal
amount of the attempted conversion (in which case such conversion shall be
deemed rescinded) or deliver to the Purchaser the number of shares of Common
Stock that would have been issued if the Company had timely complied with its
delivery requirements under Section 4(c). For example, if the Purchaser
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of a Debenture with respect to
which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the Purchaser $1,000. The Purchaser shall provide the Company
written notice indicating the amounts payable to the Purchaser in respect of the
Buy-In and, upon request of the Company, evidence of the amount of such loss.
Nothing herein shall limit the Purchaser’s right to pursue actual damages for
the Company’s failure to deliver certificates representing any Securities as
required by the Transaction Documents, and the Purchaser shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

22

--------------------------------------------------------------------------------

            (e)                      The Purchasers, severally and not jointly
with the other Purchasers, agree with the Company that the Purchasers will sell
any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a Registration
Statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance upon this understanding.

            (f)                      The Company shall be responsible for
providing a legal opinion upon each conversion to the effect that the Underlying
Shares are exempt from registration under the Securities Act, so long as the
requirements of Rule 144 are satisfied.

            4.2          Acknowledgment of Dilution. The Company acknowledges
that the issuance of the Securities may result in dilution of the outstanding
shares of Common Stock, which dilution may be substantial under certain market
conditions. The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Underlying Shares pursuant to the Transaction Documents, are unconditional
and absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.

            4.3          Furnishing of Information; Public Information. Until
the earlier of (x) the first anniversary of the initial date no Purchaser owns
any Debentures and (y) the initial date no Purchaser owns any Securities, the
Company covenants to maintain the registration of the Common Stock under Section
12(b) or 12(g) of the Exchange Act and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.

            4.4          Integration. The Company shall not sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

23

--------------------------------------------------------------------------------

            4.5          Conversion and Exercise Procedures. The form of Notice
of Conversion included in the Debentures sets forth the totality of the
procedures required of a Purchaser in order to convert the Debentures. Without
limiting the preceding sentences, no ink-original Notice of Conversion shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required in order to convert
the Debenture. No additional legal opinion, other information or instructions
shall be required of a Purchaser to convert its Debentures. The Company shall
honor conversions of the Debentures and shall deliver Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

            4.6          Securities Laws Disclosure; Publicity. The Company
shall (a) by 9:30 a.m. (New York City time) on the Trading Day immediately
following the date hereof, issue a press release disclosing the material terms
of the transactions contemplated hereby, and (b) file a Current Report on Form
8-K, including the Transaction Documents as exhibits thereto, with the
Commission within the time required by the Exchange Act. From and after the
issuance of such press release, the Company represents to the Purchasers that it
shall have publicly disclosed all material, non-public information delivered to
any of the Purchasers by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of the
applicable Purchaser, except: (a) as required by federal securities law in
connection with (i) any registration statement contemplated by the Registration
Rights Agreement and (ii) the filing of final Transaction Documents with the
Commission and (b) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide the applicable
Purchaser with prior notice of such disclosure permitted under this clause (b).

            4.7          Shareholder Rights Plan. No claim will be made or
enforced by the Company or, with the consent of the Company, any other Person,
that any Purchaser is an “Acquiring Person” under any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or similar anti-takeover plan or arrangement in effect or hereafter
adopted by the Company, or that any Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving Securities
under the Transaction Documents or under any other agreement between the Company
and the Purchaser.

            4.8          Non-Public Information. Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents or as otherwise required by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto the Purchaser shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information. The Company
understands and confirms that the Purchasers shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

24

--------------------------------------------------------------------------------

            4.9          Use of Proceeds. The Company shall use the net proceeds
from the sale of the Securities hereunder for working capital purposes and shall
not use such proceeds: (a) for the satisfaction of any portion of the Company’s
debt (other than payment of trade payables in the ordinary course of the
Company’s business and prior practices), (b) for the redemption of any Common
Stock or Common Stock Equivalents, (c) for the settlement of any outstanding
litigation or (d) in violation of FCPA or OFAC regulations.

            4.10        Indemnification of Purchasers. Subject to the provisions
of this Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any the Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of the
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of the
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings the Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by the Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, the Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of the
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by the Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 4.10 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.

25

--------------------------------------------------------------------------------

            4.11        Reservation and Listing of Securities.

                          (a)        The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may then be required to fulfill its
obligations in full under the Transaction Documents and shall confirm the
adequacy of such reserve promptly upon request.

                          (b)        The Company shall, if applicable: (i) in
the time and manner required by the principal Trading Market, prepare and file
with such Trading Market an additional shares listing application covering a
number of shares of Common Stock covering the Securities, (ii) take all steps
reasonably necessary to cause the Conversion Shares to be approved for listing
or quotation on such Trading Market as soon as possible thereafter, (iii)
provide to the Purchaser evidence of such listing or quotation and (iv) maintain
the listing or quotation of such Common Stock on such date on such Trading
Market or another Trading Market.

            4.12        Certain Transactions and Confidentiality.

                          (a)        Each Purchaser covenants, severally and not
jointly, that neither it, nor any Affiliate acting on its behalf or pursuant to
any understanding with it will execute any Short Sales of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending on the earlier of (i) the Maturity Date of the Debentures and (ii) the
date such Purchaser no longer owns Debentures (whether by conversion or
transfer).

                          (b)        Each Purchaser covenants, severally and not
jointly, that until such time as the transactions contemplated by this Agreement
are publicly disclosed by the Company, the Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure Schedules.

                          (c)        Except as set forth in Sections 4.12(a) and
4.12(b) above, the Company expressly acknowledges and agrees that (i) the
Purchasers shall not be restricted from effecting transactions in any securities
of the Company in accordance with applicable securities laws after the time that
the transactions contemplated by this Agreement are first publicly announced,
and (ii) the Purchaser shall not have any duty of confidentiality to the Company
or its Subsidiaries after the transactions contemplated by this Agreement are
first publicly announced.

            4.13        Form D; Blue Sky Filings. The Company agrees to timely
file a Form D with respect to the Securities as required under Regulation D and
to provide a copy thereof, promptly upon request of a Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of a Purchaser.

26

--------------------------------------------------------------------------------

            4.14        Offerings of New Securities. Until the the date on which
no Debentures remain outstanding, and with respect to any Purchaser, the Company
will not, directly or indirectly, effect any Subsequent Placement (as defined
below) unless the Company shall have first complied with this Section 4.14;
provided, that the Company shall not be required to comply with this Section
4.14 if such Subsequent Placement would be integrated with such prior offering
by the principal Trading Market in which the Common Stock is then trading (the
“Principal Market”) or pursuant to the Securities Act, or any other applicable
shareholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated.

        (a)    At least tfour (4) Business Days prior to any proposed or
intended Subsequent Placement, the Company or its agent shall orally contact
each Purchaser and ask whether such Purchaser is willing to agree to receive
material non-public information (each such notice, a “Pre-Notice”), provided
that neither the Company nor its agents shall provide any material, non-public
information with respect to the Company or any of its Subsidiaries to such
Purchaser without the expressed written consent of such Purchaser to receive
such material, non-public information. Upon the written request of such
Purchaser no later than one (1) Business Day after such Purchaser’s receipt of
such Pre-Notice, and only upon a written request by such Purchaser, the Company
shall promptly, but no later than one (1) Business Day after such request,
deliver to such Purchaser by facsimile an irrevocable written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement within one (1) Business Day of the determination of the terms of such
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other final terms upon which they
are to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Purchaser (which offer being non-transferable to any successor to such
Purchaser) a pro rata portion of at least 30% of the Offered Securities
allocated among such Purchaser and the other Purchasers of Securities in this
offering (the “Other Purchasers”) (a) based on each Purchaser’s pro rata portion
of all the Securities purchased in this offering (the “Basic Amount”), and (b)
if such Purchaser elects to purchase its Basic Amount, any additional portion of
the Offered Securities attributable to the Basic Amounts of the Other Purchasers
as such Purchaser shall indicate it will purchase or acquire should the Other
Purchasers subscribe for less than their Basic Amounts (the “Undersubscription
Amount”).

27

--------------------------------------------------------------------------------

        (b)    To accept an Offer, in whole or in part, a Purchaser must deliver
a written notice to the Company prior to the end of the third (3rd) full
Business Day after such Purchaser’s receipt of the Offer Notice (for purposes of
this Section 4.14(b), receipt of the Offer Notice shall not be deemed to have
occurred until such Purchaser shall have physically received such Offer Notice)
(the “Offer Period”), setting forth the portion of such Purchaser’s Basic Amount
that such Purchaser elects to purchase and, if such Purchaser shall elect to
purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Purchaser elects to purchase (in either case, the “Notice of Acceptance”).
If the Basic Amounts subscribed for by such Purchaser and all Other Purchasers
are less than the total of all of the Basic Amounts, then, if such Purchaser has
set forth an Undersubscription Amount in its Notice of Acceptance, such
Purchaser shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, that if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), if such Purchaser has
subscribed for any Undersubscription Amount, then such Purchaser shall be
entitled to purchase only that portion of the Available Undersubscription Amount
as the Basic Amount of such Purchaser bears to the total Basic Amounts of all
Other Purchasers that have subscribed for Undersubscription Amounts, subject to
rounding by the Company to the extent it deems reasonably necessary.

        (c)    The Company shall have thirty (30) Business Days from the
expiration of the Offer Period above to offer, issue, sell or exchange all or
any part of such Offered Securities as to which a Notice of Acceptance has not
been given by such Purchaser (the “Refused Securities”), but only to the
offerees described in the Offer Notice (if so described therein) and only upon
terms and conditions (including, without limitation, unit prices and interest
rates) that are not more favorable to the acquiring Person or Persons or less
favorable to the Company than those set forth in the Offer Notice.

       (d)    The purchase by such Purchaser of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and each participating Purchaser of a purchase agreement relating to such
Offered Securities reasonably satisfactory in form and substance to such
Purchasers (the “Subsequent Placement Agreement”).

       (f)    Any Offered Securities not acquired by such Purchaser or other
Persons in accordance with this Section 4.14 may not be issued, sold or
exchanged until they are again offered to such Purchaser under the procedures
specified in this Agreement.

       (g)    The Company and each Purchaser agree that if such Purchaser elects
to participate in the Offer, without the written consent of such Purchaser,
neither the Subsequent Placement Agreement with respect to such Offer nor any
other transaction documents related thereto shall include any term or provision
whereby such Purchaser shall be required to agree to any restrictions on trading
as to any securities of the Company with respect to any period after the public
announcement of such Subsequent Placement beyond those restrictions on the
transfer or sale of the securities purchased in such Subsequent Placement agreed
to by other purchasers in such Subsequent Placement or be required to consent to
any amendment to or termination of, or grant any waiver or release under or in
connection with, any agreement previously entered into with the Company or any
instrument received from the Company.

28

--------------------------------------------------------------------------------

       (h)    The restrictions contained in this Section 4.14 shall not apply
(1) in connection with the issuance of any Excluded Securities (as defined
below) and (2) to the extent that counsel to the Company has advised that with
respect to a Subsequent Placement of Offered Securities that are not being
issued pursuant to a registration statement under the Securities Act, the
exercising of the participation right would result in the Company not being able
to offer or sell the Offered Securities pursuant to any exemption from the
registration requirements of the Securities Act.

       (i)    Notwithstanding anything herein to the contrary, the rights
granted to the Purchasers pursuant to this Section 4.14 shall not be
transferrable to any other Person without the prior written consent of the
Company.

       (j)    For the purposes of this Section 4.14, the following definitions
will apply:

            (i)          “Convertible Securities” means any shares or securities
(other than Options) directly or indirectly convertible into or exercisable or
exchangeable for shares of Common Stock.

            (ii)         “Excluded Securities” means any securities of the
Company issued in any Exempt Issuance.

            (iii)        “Options” means any rights, warrants or options to
subscribe for or purchase shares of Common Stock or Convertible Securities.

            (iv)        “Subsequent Placement” means the sale, grant of any
option to purchase, or other disposition of by the Company, directly or
indirectly, of any of the Company’s or its Subsidiaries’ equity or equity
equivalent securities, including, without limitation, any convertible debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Convertible Securities or Options.

ARTICLE V.
MISCELLANEOUS

            5.1          Termination. This Agreement may be terminated by
Purchasers purchasing a majority in interest of the Debentures at the First
Closing as to the Purchasers’ obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchaser, by
written notice to the other parties, if the First Closing has not been
consummated on or before April 4, 2014; provided, however, that such termination
will not affect the right of any party to sue for any breach by any other party
(or parties).

29

--------------------------------------------------------------------------------

            5.2          Fees and Expenses. At the First Closing, the Company
has agreed to reimburse Purchasers for all reasonably documented attorney’s fees
for the transactions contemplated by this Agreement in the amount of $20,000, of
which $5,000 has been paid prior to the signing of this Agreement. The Company
shall also pay the Purchaser’s $10,000 for due diligence expenses. The Company
shall deliver to the Purchasers, prior to the Closing, a completed and executed
copy of the Closing Statement, attached hereto as Annex A. The Company shall pay
all Transfer Agent fees (including, without limitation, any fees required for
same-day processing of any instruction letter delivered by the Company and any
conversion notice delivered by a Purchaser), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the Purchaser
provided that, the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the issuance and delivery of any
such certificate upon conversion in a name other than that of the Purchaser and
the Company shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

            5.3          Entire Agreement. The Transaction Documents, together
with the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into such documents,
exhibits and schedules.

            5.4          Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto at or prior to
5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto.

            5.5          Amendments; Waivers. No provision of this Agreement may
be waived, modified, supplemented or amended except in a written instrument
signed, in the case of an amendment, by each of the Company and a majority in
interest of the Debentures or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

30

--------------------------------------------------------------------------------

            5.6          Headings. The headings herein are for convenience only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

            5.7          Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of a majority in interest of the
Debentures (other than by merger). A Purchaser may assign any or all of its
rights under this Agreement to any Person to whom the Purchaser assigns or
transfers any Securities, provided that such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of the
Transaction Documents that apply to the “Purchaser.”

            5.8          No Third-Party Beneficiaries. This Agreement is
intended for the benefit of the parties hereto and their respective successors
and permitted assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person, except as otherwise set forth in
Section 4.10 and this Section 5.8.

            5.9          Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action, suit or
proceeding to enforce any provisions of the Transaction Documents, then, in
addition to the obligations of the Company under Section 4.10, the prevailing
party in such action, suit or proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.

31

--------------------------------------------------------------------------------

            5.10        Survival. The representations and warranties contained
herein shall survive the Closing and the delivery of the Securities.

            5.11        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

            5.12        Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

            5.13        Rescission and Withdrawal Right. Notwithstanding
anything to the contrary contained in (and without limiting any similar
provisions of) any of the other Transaction Documents, whenever any Purchaser
exercises a right, election, demand or option under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then the Purchaser may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights; provided, however, that in the case of a rescission of a
conversion of a Debenture, the applicable Purchaser shall be required to return
any shares of Common Stock subject to any such rescinded conversion concurrently
with the return to the Purchaser of the applicable Debenture.

            5.14        Replacement of Securities. If any certificate or
instrument evidencing any Securities is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction. The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement
Securities.

            5.15        Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Purchaser and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

32

--------------------------------------------------------------------------------

            5.16        Payment Set Aside. To the extent that the Company makes
a payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

            5.17        Usury. To the extent it may lawfully do so, the Company
hereby agrees not to insist upon or plead or in any manner whatsoever claim, and
will resist any and all efforts to be compelled to take the benefit or advantage
of, usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date thereof forward, unless such
application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by the Purchaser to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at the Purchaser’s election.

            5.18        Liquidated Damages. The Company’s obligations to pay any
partial liquidated damages or other amounts owing under the Transaction
Documents is a continuing obligation of the Company and shall not terminate
until all unpaid partial liquidated damages and other amounts have been paid
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.

33

--------------------------------------------------------------------------------

            5.19        Saturdays, Sundays, Holidays, etc. If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall not be a Business Day, then such action may be
taken or such right may be exercised on the next succeeding Business Day.

            5.20        Construction. The parties agree that each of them and/or
their respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

            5.21        WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING
IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES
EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES
FOREVER TRIAL BY JURY.

            5.22        Exculpation Among Purchasers. Each Purchaser
acknowledges that it is not relying upon any person or entity, other than the
Company and its representatives, in making its investment or decision to invest
in the Company. Each Purchaser agrees that no Purchaser nor the respective
controlling persons, officers, directors, partners, members, agents, or
employees of any Purchaser shall be liable to any other Purchaser for any action
heretofore or hereafter taken or omitted to be taken by any of them in
connection with the purchase of the Securities.

(Signature Pages Follow)

34

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

WORLD MOTO, INC. Address for Notice:       131 MOO 9 THAILAND SCIENCE PARK  
INC-1 #2   PHAHONYOTHIN ROAD   KLONG1, KLONG LUANG   PATHUMTHANI W1 12120  
THAILAND     By:  _____________________________________ Fax: 011 662 564 7734  
     Name:  

With a copy to (which shall not constitute notice):

Greenberg Traurig, LLP
1201 K Street Suite 1100
Sacramento CA 95814
Attn.: Mark C. Lee, Esq.
Facsimile: (916) 868 0630


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]


35

--------------------------------------------------------------------------------

PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

            IN WITNESS WHEREOF, the undersigned have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Name of Purchaser: ____________________________________________________________

Signature of Authorized Signatory of Purchaser:       Name of Authorized
Signatory:       Title of Authorized Signatory:       Email Address of
Authorized Signatory:       Facsimile Number of Authorized Signatory:      
Address for Notice to Purchaser:

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

Subscription Amount: __________


EIN Number: _______________________


[SIGNATURE PAGES CONTINUE]

36

--------------------------------------------------------------------------------